Citation Nr: 0211952	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-40 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post bypass graft.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran had active military service from August 1946 to 
April 1949.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1994 decision by the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO), which, inter alia, denied service connection for heart 
disease status post coronary artery bypass graft.  

This case was the subject of a March 1998 hearing at the Los 
Angeles RO before the undersigned, and was remanded by the 
Board in June 1998 for the purpose of further development of 
the evidence. 


FINDINGS OF FACT

1.  The veteran has submitted false medical records in this 
case, considerably reducing the credibility of his statements 
and testimony as to the onset of his heart disease. 

2.  The valid medical evidence of record indicates the onset 
of angina and other symptoms of heart disease to have been in 
1993, many years after service, and that his heart disease is 
unrelated to any disease or injury of service origin.

 
CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has apparently submitted false evidence in this 
case.  There are very strong indicators in this claims file 
that certain records submitted by the veteran of treatment 
allegedly received from C. Rivera, M.D., from October 1949 to 
December 1958, and B. Pesalayo, M.D., from January 1959 to 
December 1991, are not completely accurate records of his 
treatment.  Acting on its suspicion that the records were 
bogus, VA medical and adjudicative personnel contacted the 
manufacturer of the drug, Aldomet, and they were informed 
that Aldomet was made available in the Philippines in June 
1962.  The records of Drs. Rivera and Pesalayo both include 
notations that the veteran was given Aldomet prior to 1962 
(starting in 1958), thus proving (as opposed to the many 
other merely suspicious and contrived aspects of the medical 
records provided by the veteran) that such records have been 
falsified.  This is consistent with the valid June 1993 
private treatment records showing that the veteran was first 
informed that he had heart disease, and the July 1993 
treatment records which describe the "new" and "recent" 
onset of angina, as opposed to other highly questionable 
records, which include indications of angina as early as 
January 1950 and ischemia in October 1991.  

There has been a significant change in the law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1994 RO rating decision, the 
September 1995 statement of the case, the July 1997, December 
1997, and January 2001 supplemental statements of the case, 
numerous letters sent to the veteran by the RO, and the 
Board's June 1998 July remand, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  A July 1998 
letter specifically informed the veteran that he would need 
to provide the RO with the names, addresses and approximate 
dates of treatment of all medical care providers (doctors and 
hospitals) who had treated him in association with any 
cardiovascular disease since service so that the RO could 
obtain them, or that he could secure the records himself and 
submit them.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The veteran submitted a copy of his service discharge 
examination, which shows a blood pressure reading of 102/62 
and contains no indication of a diagnosis or history of 
hypertension or heart disease.  At the time the RO contacted 
the veteran by July 1998 letter and asked him to identify all 
medical providers who treated him in association with any 
cardiovascular disease since service, he had already 
submitted false medical records under the names of Drs. 
Rivera and Bienvenido, indicating a history of hypertension 
from October 1949, and recurring angina, which, if true, may 
have lent support to his claim.  This shows that he had 
actual notice of the types of evidence that could support his 
claim for service connection for coronary artery disease.  He 
was thus undoubtedly notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence.  See Quartuccio v. 
Principi, __ Vet. App. __, No. 01-997 (June 19, 2002).  By 
submitting false records in support of his claim, without 
indicating the existence of any valid records that support 
his claim, the veteran has in essence conceded that no valid 
treatment records supporting his claim are available.  Thus, 
no further development in terms of obtaining treatment 
records prior to 1992 is warranted here.

In addition, the case was remanded by the Board in June 1998 
for additional development of the evidence, including 
obtaining a medical opinion.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board concludes that the medical opinion obtained by the RO, 
in conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.  

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  The veteran's submission of false 
medical evidence in this case constitutes a severe failure to 
cooperate in the development and adjudication of his claim, 
and was a factor in the decision not to further develop this 
claim.

I.  Factual Background

The veteran's April 1949 separation physical examination 
report reflects that he was hospitalized for pneumonia in 
1947 and a tonsillectomy in 1948, both during service.  No 
history of heart disease or hypertension was noted.  Blood 
pressure at the time of examination was a normal 102/62.

VA records of treatment in February and March 1992 for eye 
and prostate problems include blood pressure readings of 
144/78 and 154/84, with no mention of a history or current 
finding of heart disease.

In April 1992, the NPRC verified the veteran's service, 
indicating that he served from August 1946 to April 1949, and 
received an honorable discharge.  

In May 1992, the veteran replied to the RO, as follows:

In so far as said claim is concern[ed] 
please be inform[ed] that this was a 
discrepancy by the person whom I 
entrusted to claim it for my old age 
pension benefit but not service-connected 
disability pension benefit claim because 
I did not [incur] any injury while I was 
in the military service.

I am now a U.S. citizen and proud of my 
status hence I would not attempt to give 
false statements otherwise I may be 
liable to suffer severe penalties under 
the prescribed laws of the U.S.

I was only hospitalized for my illness of 
[pneumonia] for one week somewhere 
between 1947-1948 at the 37th Station 
Hospital (PS) in Okinawa, Japan while I 
was on overseas duty at said place.

I hope therefore with the above 
[information] this will clear your views 
on the issue.  I further appeal to your 
good-self and request that if you will 
consider please reclassify my claim to be 
termed as my claim for old age pension 
benefit[s]...

In June 1992, the RO informed the veteran that his Philippine 
Army service did not qualify him for nonservice-connected 
disability or "old age" pension benefits.

Private medical records dated in May 1993 show that the 
veteran was diagnosed as having a myocardial infarction.  He 
was prescribed medication and to be seen for follow-up 
treatment.

Private medical records in June 1993 show that the veteran 
was treated for angina and heart disease.

A private record of hospitalization in July 1993 includes an 
assessment of "sounds like patient has unstable angina with 
electrocardiogram finding of myocardial ischemia."  The 
history of present illness section of the report includes the 
statement that in June 1993 the veteran was "told he has a 
heart condition."

Private records of treatment in July 1993 show that the 
veteran received coronary artery bypass surgery in light of 
diagnoses of coronary artery disease, left main and two 
vessel; recent onset of angina pectoris with unstable angina; 
and thrombocytopenia, etiology undetermined.  The findings at 
surgery included a history that the veteran had the "recent 
development of symptoms of angina, [and] had been admitted 
three times in the last two months because of chest pain."

A July 1993 follow-up operation report described the veteran 
as having "recently presented with a new onset of angina 
which was relatively unstable and which had prompted three 
hospitalizations in the last two months." 

Since July 1993, the veteran has undergone surgeries and 
received private treatment for coronary artery disease.

In June 1997, the RO received copies of purported records of 
treatment of the veteran by Dr. B. Pesalayo from January 1959 
to December 1991, including reference to a January 1959 blood 
pressure reading of 170/90, diagnosis of hypertension, and 
treatment with Aldomet.  They reflect ongoing treatment for 
hypertension, and in October 1991 include blood pressure of 
180/100, and notations of "(angina pectoris)" and 
"(ischemia?)."

In February 1998, the RO received copies of purported records 
of treatment of the veteran by Dr. Rivera from October 1949 
December 1958.  The October 1949 blood pressure was 170/80.  
A January 1950 record includes a diagnosis of angina 
pectoris.  There are repeated notations of high blood 
pressure readings, headaches, dizziness, and chest pain 
throughout the records.  Aldomet is indicated to have been 
prescribed to the veteran in October and December 1958.  

During the veteran's March 1998 Board hearing, he contended 
that his hypertension was related to the pneumonia he had 
during service.  He alluded to the recently-submitted copies 
of treatment records by Dr. Rivera from 1949 to 1958.  The 
undersigned was less than impressed with the credibility of 
the testimony on that occasion.  

During an April 1999 fee-basis VA medical examination, the 
veteran's claimed history and the records of Drs. Rivera and 
Pesalayo were acknowledged.  The examiner mentioned that 
"those records evidenced a history of bronchitis and a 
history of fatigue and chest pain although I have no further 
documentation in that regard."  After recounting the 
history, the medical evidence in the claims file, and a 
thorough cardiovascular examination, the fee-basis examiner 
stated that it was his impression that the veteran certainly 
had ischemic heart disease as evidenced by his prior bypass 
surgery in 1993.  He asserted that the claims folder was 
reviewed prior to the medical examination.  His view was that 
the combination of all of the details including examination, 
review of the claims file, stress testing and objective other 
studies including electrocardiogram and chest X-ray as well 
as the veteran's history and physical examination indicated 
to him that it was not likely that the veteran's coronary 
heart disease had its onset in service, and that the 
pertinent disability currently evident was not related to 
service.  The examiner indicated that "[the veteran's] 
symptoms of fatigue without documentation but described by 
other physicians in the past while the patient was in his 20s 
had no specific basis in terms of cardiac issues. . . ."  He 
noted that the veteran's coronary bypass surgery and the 
clear evidence of ischemic heat disease was documented in 
1993.  The fee-basis VA examiner was noted to be an Assistant 
Clinical Professor of Medicine (Cardiology).  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521 (1996); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arteriosclerosis, 
become manifest to a degree of 10 percent within a year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service although there is 
no evidence of such disease during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2001).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As noted in the first paragraph of this decision, the veteran 
has submitted false records of treatment from 1949 to 1991, 
which include treatment for hypertension from 1949 forward, 
with episodes of angina, and an indication of possible 
ischemia in 1991.  Because they are false, they are given no 
evidentiary weight.  Also, because they are false, the Board 
views them as a concession that the veteran has no knowledge 
of valid medical evidence that would support his claim.

VA records of treatment as late as 1992 include blood 
pressure readings of 144/78 and 154/84 with no accompanying 
history or diagnosis of hypertension, showing no hypertension 
or heart disease over 40 years after service.  The valid 
medical evidence of record indicates that the veteran 
received treatment for coronary artery disease beginning in 
May to July 1993, and that during this time frame the veteran 
experienced the "new" and "recent" onset of angina.  The 
first valid indication of heart disease or hypertension is 
over 40 years after service, and so obviously is outside of 
the one-year post-service presumptive period for service 
connection for hypertension or arteriosclerosis, see 38 
C.F.R. §§ 3.307, 3.309(a), and breaks the continuity of 
symptomatology required to establish service connection for 
hypertension or heart disease as a chronic condition not 
shown during service as having begun during service, see 38 
C.F.R. § 3.303(b). 

In April 1999, a fee-based VA examiner (a private 
cardiologist) reviewed the claims file, acknowledged the 
veteran's claimed history, as well as his history of in-
service pneumonia, conducted a thorough examination of the 
veteran, and determined that based on details including 
examination, review of the claims file, stress testing and 
other objective studies including electrocardiogram and chest 
X-ray and his history and physical examination, that it was 
not likely that the veteran's coronary heart disease had its 
onset in service, and that the pertinent disability currently 
evident was not related to service.  (He seems to have 
politely alluded to the false medical records as indications 
or descriptions or notes by other physicians "without 
documentation.")  

Because the veteran has submitted false evidence, the Board 
is compelled to rely not on his assertions (since he is not 
credible) and not on the false medical evidence, but only on 
the valid medical evidence of record.  This shows that he had 
a normal blood pressure of 102/62 at discharge from service, 
that his history of pneumonia in service is not related to 
his current heart disease, that he did not have heart disease 
until over 40 years after service, and that his current heart 
disease is unrelated to service.  As the preponderance of the 
evidence is against the claim of service connection for 
coronary artery disease, the benefit of the doubt is wholly 
inapplicable in this case.  38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for coronary artery disease, 
status post bypass graft, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

